Exhibit 10.4

DIRECTORS

TREEHOUSE FOODS, INC.

RESTRICTED STOCK UNIT AGREEMENT

THIS AGREEMENT (the “Agreement”), effective as of the date indicated on the
attached Notice of Grant, is made and entered into by and between TreeHouse
Foods, Inc., a Delaware corporation (the “Company”), and the individual named on
the attached Notice of Grant (the “Participant”).

WITNESSETH:

WHEREAS, the Board of Directors of the Company has adopted and approved the
TreeHouse Foods, Inc. Equity and Incentive Plan, as amended (the “Plan”), which
was approved, as required, by the Company’s stockholders and provides for the
grant of stock-based awards and cash incentive awards to certain eligible
Employees, Consultants and non-Employee Directors of the Company and its
Affiliates; and

WHEREAS, the Compensation Committee (the “Committee”) has selected the
Participant to participate in the Plan and has awarded the restricted stock
units described in this Agreement (the “Units”) to the Participant; and

WHEREAS, the parties hereto desire to evidence in writing the terms and
conditions of the Units; and

WHEREAS, capitalized terms used herein and not otherwise defined in this
Agreement shall have the meanings set forth in the Plan.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements herein contained, and as an inducement to the Participant to
continue as a non-Employee Director of the Company (or an Affiliate) and to
promote the success of the business of the Company and its Affiliates, the
parties hereby agree as follows:

1.        Grant of Units. The Company hereby grants to the Participant,
effective as of the date shown on the attached Notice of Grant (the “Date of
Grant”), and on the terms and subject to the conditions, limitations and
restrictions set forth in the Plan and in this Agreement, the number of Units
shown on the attached Notice of Grant. The Participant hereby accepts the Units
from the Company.

2.        Transfer Restrictions. None of the Units shall be sold, assigned,
pledged or otherwise transferred, voluntarily or involuntarily, by the
Participant prior to vesting of Units hereunder, and until permitted pursuant to
the terms of the Plan.

3.        Vesting. Subject to paragraph 6, the Units shall vest in full on
                        , provided that the Participant continuously provides
Service to the Company (or an Affiliate) through
                                .

4.        Pro Rata Vesting on Certain Terminations of Service. Upon the
termination of the Participant’s Service due to death, Disability or Retirement
(which shall mean the Participant’s resignation or decision not to be
re-nominated at the expiration of his or her term, or a failure to



--------------------------------------------------------------------------------

be re-elected for a new term), a pro rata portion of the Units shall vest. Such
pro rata portion shall be based on the number of full calendar months of the
Participant’s Service since the Date of Grant divided by             .

5.        Effect of Change in Control. In the event of a Change in Control, the
vesting of any unvested Units will be in accordance with the terms of the Plan.

6.        Forfeiture. All of the Units that have not vested pursuant to
paragraphs 3, 4 or 5 shall be forfeited to the Company upon the Participant’s
termination of Service with the Company and its Affiliates for any reason. The
final determination of whether or not the Participant has been discharged or has
terminated Service shall be made by the Committee in its sole and absolute
discretion.

7.        Payment. The Units shall be converted to Stock or cash, at the
discretion of the Committee, and paid to the Participant as soon as practicable
after the date on which Units vest (but no later than 45 days following such
vesting). Notwithstanding the preceding sentence, the Participant may make an
irrevocable election no later than December 31, of the year preceding the Date
of Grant to defer conversion of the Units to a later date, in accordance with
the attached Exhibit A and the terms of the Plan. If the Participant makes such
a deferral election, then, notwithstanding any provision of this Agreement to
the contrary, the Participant shall not have any rights as a stockholder with
respect to such deferred Units.

8.        Rights as a Stockholder. During the restriction period, the
Participant shall not be entitled to any of the rights of a stockholder with
respect to the Units until such Units vest and are converted to shares of Stock,
including without limitation the right to vote and tender Stock and the right to
receive dividends and other distributions payable with respect to Stock.

9.        Tax Withholding. The Company shall have the right to require the
Participant to remit to the Company, or to withhold from other amounts payable
to the Participant, as compensation or otherwise, an amount sufficient to
satisfy all federal, state and local withholding tax requirements as provided in
the Plan.

10.      Plan Incorporated. The Participant accepts the Units subject to all the
provisions of the Plan, which are incorporated into this Agreement, including
the provisions that authorize the Committee to administer and interpret the Plan
and which provide that the Committee’s decisions, determinations and
interpretations with respect to the Plan are final and conclusive on all persons
affected thereby. Except as otherwise set forth in this Agreement, terms defined
in the Plan have the same meanings herein.

11.      Miscellaneous.

(a)        No Guaranteed Service or Employment. Neither the granting of the
Units, nor any provision of this Agreement or the Plan, shall (a) affect the
right of the Company to terminate the Participant at any time, with or without
Cause, or (b) shall be deemed to create any rights to employment or Service or
continued employment or continued Service on the part of the Participant or any
rights to participate in any employee benefit plan or program (other than the
Plan) of the Company or any Affiliate or to receive any benefits or rights
associated with employment or Service with the Company. The rights and
obligations arising under this

 

 

Page 2



--------------------------------------------------------------------------------

Agreement are not intended to and do not affect the employment or Service
relationship that otherwise exists between the Company (or any Affiliate) and
the Participant, whether such relationship is at will or defined by an
employment or service contract. Moreover, this Agreement is not intended to and
does not amend any existing employment or service contract between the Company
and the Participant; to the extent there is a conflict between this Agreement
and such a contract, the contract shall govern and take priority.

(b)        Notices. Any notice to be given to the Company under the terms of
this Agreement shall be addressed to the Company at its principal executive
offices, and any notice to be given to the Participant shall be addressed to the
Participant at the address set forth on the attached Notice of Grant, or at such
other address for a party as such party may hereafter designate in writing to
the other. Any such notice shall be deemed to have been duly given if mailed,
postage prepaid, addressed as aforesaid.

(c)        Binding Agreement. Subject to the limitations in this Agreement on
the transferability by the Participant of the Units, this Agreement shall be
binding upon and inure to the benefit of the representatives, executors,
successors or beneficiaries of the parties hereto.

(d)        Governing Law. The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of Illinois and the
United States, as applicable, without reference to the conflicts of law
provisions thereof.

(e)        Severability. If any provision of this Agreement is declared or found
to be illegal, unenforceable or void, in whole or in part, then the parties
shall be relieved of all obligations arising under such provision, but only to
the extent that it is illegal, unenforceable or void, it being the intent and
agreement of the parties that this Agreement shall be deemed amended by
modifying such provision to the extent necessary to make it legal and
enforceable while preserving its intent or, if that is not possible, by
substituting therefore another provision that is legal and enforceable and
achieves the same objectives.

(f)        Headings. All section titles and captions in this Agreement are for
convenience only, shall not be deemed part of this Agreement, and in no way
shall define, limit, extend or describe the scope or intent of any provisions of
this Agreement.

(g)        Entire Agreement. This Agreement constitutes the entire agreement
among the parties hereto pertaining to the subject matter hereof and supersedes
all prior agreements and understandings pertaining thereto.

(h)        No Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach or any other covenant, duty, agreement or
condition.

(i)        Counterparts. This Agreement may be executed in counterparts, all of
which together shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.

 

 

Page 3



--------------------------------------------------------------------------------

(j)        Relief. In addition to all other rights or remedies available at law
or in equity, the Company shall be entitled to injunctive and other equitable
relief to prevent or enjoin any violation of the provisions of this Agreement.

(k)        Plan Document Governs. The Units are granted pursuant to the Plan,
and the Units and this Agreement are in all respects governed by the Plan and
subject to all of the terms and provisions thereof, whether such terms and
provisions are incorporated in this Agreement by reference or are expressly
cited. Any inconsistency between the Agreement and the Plan shall be resolved in
favor of the Plan. The Participant hereby acknowledges receipt of a copy of the
Plan.

(l)        Beneficiary Designation. The Participant may, from time to time, in
accordance with procedures set forth by the Committee, name any beneficiary or
beneficiaries (who may be named contingently) to whom any benefit under this
Agreement is to be paid in case of his or her death before he or she receives
any or all of such benefit. Each such designation shall revoke all prior
designations by the Participant, shall be in a form prescribed by the Company,
and shall be effective only if and when it is properly completed and filed by
the Participant in writing with the Company during the Participant’s lifetime.
In the absence of any such valid and effective designation, benefits remaining
unpaid at the Participant’s death shall be paid to the Participant’s estate.

(m)        Administration. This Agreement and the rights of the Participant
hereunder are subject to all the terms and conditions of the Plan, as the same
may be amended from time to time, as well as to such rules and regulations as
the Committee may adopt for administration of the Plan. It is expressly
understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate, in its sole discretion, to the
administration of the Plan and this Agreement, all of which shall be binding
upon the Participant.

(n)        No Vested Right to Future Awards. Participant acknowledges and agrees
that the granting of Units under this Agreement is made on a fully discretionary
basis by the Company and that this Agreement does not lead to a vested right to
further Unit awards in the future.

(o)        Use of Personal Data. By executing this Agreement, Participant
acknowledges and agrees to the collection, use, processing and transfer of
certain personal data, including his or her name, salary, nationality, job
title, position, and details of all past Unit awards and current Unit awards
outstanding under the Plan (“Data”), for the purpose of managing and
administering the Plan. The Participant is not obliged to consent to such
collection, use, processing and transfer of personal data, but a refusal to
provide such consent may affect his or her ability to participate in the Plan.
The Company, or its Affiliates, may transfer Data among themselves or to third
parties as necessary for the purpose of implementation, administration and
management of the Plan. These various recipients of Data may be located
elsewhere throughout the world. The Participant authorizes these various
recipients of Data to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Plan. The Participant may, at any time, review Data with respect to
the Participant and require any necessary

 

 

Page 4



--------------------------------------------------------------------------------

amendments to such Data. The Participant may withdraw his or her consent to use
Data herein by notifying the Company in writing; however, the Participant
understands that by withdrawing his or her consent to use Data, the Participant
may affect his or her ability to participate in the Plan.

(p)        Erroneously Awarded Compensation. The Units issued hereunder are
subject to any compensation recoupment and/or recovery policy adopted by the
Company from time to time to comply with applicable law, including, without
limitation, the Dodd-Frank Wall Street Reform and Consumer Protection Act, or to
comport with good corporate governance practices, as such policies may be
amended from time to time.

(q)        Amendment. Any amendment to the Agreement shall be in writing and
signed by the Company.

# # # # #

 

 

Page 5